court        of    criminal   appeals

  Dames    EricLOFTEN


        DEC17,201k

  2101    FM369    N
110   UA PARK.TX76367
                                         '-    COMPLAINT
            TO    THE   JUDGES    OF   THE         COURT:
      COMES LOFTEN FILES SAID-, ATTACHED STATE BAR                         GRIEVANCE ON THESTATE
  BAR,IN VIOLATION OF 42U .S .C .§§1981-19B2,1985(2)(3) ,1986 ,IN VIOLATION
  OF MY RIGHTS,in conspiracy,with the state of texas,through pfficer
  under color of state law,through liberty county .judiciary,through
  liberty county prosecutor ,joe warren,logan pickett ,m .poston,through
  liberty police officers,in conspiracy with my trial attorneys, who
  have deprive of my liberty,property,money,denied a fair trial in cr
  29858 ii/19-21 ,2013 ,by m .morefield,loften uas out of the state oftexas,
  uhen city of liberty police ordered set stage a cotrol buy/purchase
  of crack cocaine at 2412 grand ave 1iberty,tx,stating a ci got drugs
  from me,judge cain,signed warrants at 8:30pm april 18,2012,as probable
  cause,these warrants hid               from april 18,2012 up to may06,2014
  i,loften uas not in the state of texas,and at BOYD Racing,L.L.C.                            AT THE
  CASINO IN VINTON,LA,SINCE 7PM ON APRIL 18 ,2012,AND COULD NOT BEEN IN
  LIBERTY,TX AS THE POLICE FABRICATE,
      THE STATE Bar' attorney's, entered the                     conspiracy,by dismissing my
  complaint sis|af them,just as my attorneys refused to get that evidence
  the    video camera footage for april 18 ,2012,through apriH9,2012,the
  valet parking,uith footage of each game play on from 7pm up to 5am,
  with record of the$2,000 and change won                         on many games april 18,2012
  7pm up to 5am the next day apri119,2012,proof loften uas at the casino
  april 18,2012 7pm up to april 19,2012.
      the^. state bar K. UJ .Morgan entered the conspircy to conceal uhat the
  liberty county judiciary dpodone,deprive of fair trial,they refuse to
  cite each texas attorney,as part of the conspiracy,refuse to request
  the video camera footage from:Boyd Racing,L.L.C.DELTADownsRace track &
  CASINO 2717 highuay3063 VINTON,LA 70668.
         THE ABOVE COMPLAINT ON STATE BAR OF TEXAS is true and correct jj^der
  penalty of perjury,28u.s.c 1746,attached to grievance y^jJ

  — *"« "•"" •                                      COURT f^P^""^fiffft
                                                            DEC 3 0 2QV»

                                                        Abel Acosta, Clerk
!*S1




                                                   Office of the Chief Disciplinary Counsel
                                                               State Bar of Texas
                                                                   Grievance Form


         I.         General Information


                    Before you fill out this paperwork, there may be a faster way: toiresolve:.th:e•issueyou;: ;i s.-:-
                    are currently having with an attorney.                                          --•• •'•'•==.r ~----- ^----^i • - "th. zzi >:^orn-?-.

                    If you' 'are considering filing a.grievance against-a TexaS/attorney for.kay"^m'elfolidiv^g-:;U^ -u:
          .•'•:•   reasons: ..'••.          .''-.•             '76367
              '' Cny:.^   : .                                State:                                          Zin Code:




                   0711
2.     Emolover: ^ . E. L. AUTOSALES , L.L.C
       _     .             ,,       20B   OOHNSOIM, AMES.TX       77575
       rmpioyers Aaaress:                                            cm?




       Telephone number: Residence                               ;. Work-"-:~6 - ~2-6EJ:


      •Dnvers License =1^11D177                              Date oiBmh^MM
       Name, address, and telephone number of person who cairalway-s xeach yon.:--

       NameMARY LOFTEN                                         Address-:^02 GARRETT

        LIBERTY,TX 77575                             Telephone 936-336-7365

6.     Do you understand and write in the English language? YES
       If no, what is your primary language? N/ A
       Who helped you prepare this form? bLLI"
       will they be available to translate future correspondence durins this process'"

       Are you a Judge?             ^^
       ii yes. please provide Court. County. City. State:

ILL    Information about Attorney

       Note:         Grievances are not accepted against law firms. You must specifically name the
       attorney against' whom you are complaining. A separate grievance form must be
       completed for each attorney against whom you are complaining.
!i.   . .iLioiaev
         Afrrvnev-T—.P-
                  n&me. K-u-M0RGAN                                  a aa
                                                                    Address:   P.0.B0X132B7

       City: AUSTIN                              State: TX              Zip Code: 7B711
      Ta1        ^         ,      _. .                    T.                                     512/427/41 69
       i elepnone pumper: Work                            Home         • —- •- -     - --Other

      nave you or a member of your fa-miry- nied a grievance about this attorney prsviouslv?
      ^ £S            No        If "yes", please state its approximate date and outcome.
      Have you or a member of your family ever filed ah appealwitlrthcBoard ofDisciplinary^
      Appeals about this attorney?                         •-..•:;>)~*.\>-anoui vn< ^lorne^-V

      Yes       No       If ':yes.:' please state its approximate date and outcome.:' ""'., -." : -- ",


 A
      Please check one of the following:
      _y^r___        This attorney was.hired to represent me.
                     This attorney was appointed to represent me
                     This attorney was hired to represent someone else.           ".'...-

      Please give the date the attorney was hired or appointed. W.".^-!? ;-2.°^.
     Please state what the attorney was hired or appointed to-do.^AsciR.JL.Ine:,.ldp,ej^BvV.ajttpcr_;ne;y.,s;
      prosecutors,for initiating a criminal prosecution without probable
      cause,fabricating police reports,by actual malice., get ting state
      witnesses to false statement s .swearing, using fictitious informant,,
      hiding the       false arrest warrants,setting trial off 19 monthscr29B58

5.   What was your fee arrangement with the attorney?           none



     How much did you pay the attorney? none



     If you signed a contract and have a cony, please attach.
     If you have copies of checks and/or receipts, please attach.
     Do not send originals.

0.
     If you did not hire the attorney, what is your connection with the' attorney?'•Explain -briefly
     filed 7 state bar grievances #201406559,201 4065660,20r40T563,
     201406561,201406562,201407136,201407135,each denied within 25 day;
     because    i    am black 42 u.s.c.19B1-1982,19B5(2)(3)                      19B6

/.
     Are you currently represented by an attorney? EACH 3ed SILVERMAN ,.K.Kirkwood,a.Saenz
     Ix yes, please provide information about your current attomev:




     Do you claim the attorney has an impairment, such as depression or a substance use
     disorder? Ifyes, please provide specifics (your personal observations ofthe attorney


     071:
       such as slurred speech, odor of alcohol, ingestion of alcohol or drugs^myourrpresence
       etc., including the date you observed this, the-time of day, andlocationjv:'' -\:il': v';-'i :x':

             M
 9.    Did the attorney ever make any statements or admissionsno yrouroptn-youripre'sence^'thatT
       would indicate that the attorney may be experiencing an impairment,-such as depression^-
       or a substance use disorder? If so, please provide details:        •'•••'-•-•»    .........-.-.:.,_. :., .„.

                   nilA


IV.   Information About Your Grievance

1.    Where did the activity you are complaining about occur?

      Count}-: Austin                      Citv: Tx

      If your grievance is about a lawsuit, answer the following, if known-

      a. Name ox court         Liberty District Court/9 court of appeals

      b. Title of the suit   lQf"tenv. state of texas-loften v.Ooe Warren et al

      c. Case number and date suit was filed ^1^)5/)' ~P}K(I l<3\ S0ISi
      d. If you are not a party to this suit what is your connection with it? Explain briefly.



      If you have cj^nigs of court documents, please attach.-             ^ ----- •x.xuj^ =m"             --m-=

3.    Explain in detail why you think this attorney has done something'improper"or has "failed"
      to do something which should have been done. Attach additional sheets" of paper if
      necessary.



      If you have conies of letters or other documents you believe are relevant to vour
      grievance, please attach. Do not send originals.

      Include the names, addresses, and telephone number ofall persons who know
      something about your grievance.




      0711
          Also, please be. advised that a copy ofyour grievance will beforwarded ^to^the '' -•" -'' ^ of .
          attorney named in your grievance, i filed 7 diffHT;eTit^a^o:|;itiey:?g^e^£tces
          to    the   State bar   of Texas      in   nov   and   Dec   2014,because       i    am   BLACK,

      IN VIOLATION OF MY 14TH AMENDMENT ,UNDER COLOR of state law,within
     25 days dismissed 7,state attorney grievances,on each:Jed R.Silverman,
     joe Darren ,Oustin T.Surginer,O.O.Klevenhagenlli,K ~u .Kli'kWUuU , •
     S.c.Taylor,A.N.Saenz, on APRIL1B,2012 at 8:30pm,the liberty county
     court judiciary,got 3 white liberty police officer,E.TA YLO R,B.MILLLK
     P.FAIRCHILD,to stage a control'buy of crack cocaine,stating a(ci) .
     gave me$40 ma rk bills, they presented that fabricated aTT1d avfC—
     to    judge cain,at        B:30pm april 1B ,2012 ,these warrants               was       hid   from
     me- for over 19 months.but since 7pm on april 1 8,2D1 2i been etc"                                    : "
     b oyd Racing,L.L.C. dba Delta Downs Racetrack &Casino2717 Highway
     3063Vinton,LA, AND uJ0N$ 2,000 ANDCHANGE hTDM~7pm.: up to banTnow on
     april 19,2012,my half brother working with                        the   liberty police ,called
     while at the casino,stating my dad had to be taken to the doctor,
     that is why i came back to texas on april 19,2 012 am,E.TAYLOR,setting
      in       Matthew Poston attorney yard,across from my                    father doctor office
      on april19.2012,i drop my dad off,after signing him in,.then leave
      to go get my brother up at 2412 grand,then come back tn—dr.dark
      office,get my dad,take him to a friend house,i notice the same truck
      in M.Poston yaro.come DemnU in td unTENN.si.—AND ATurd—truck in front,
     i get a call from my            brother son,he oled me             $40 dollars,state he
      was at my brother house,where i had -bo take my father, aTter i take
     my brother son to his st.me and my father come to ames,tx,E.Taylor 2-
     3 cars ahead of me,both R.Aguilar and O.M.EWING already inside ames,tx
     they get behind another car to get behind me,stop me and my father,
      held on the road over 35-40 min .refuse To UTt me lti'A Vb! ,nuw—euro :—
     more liberty police show up,B.Miller and Phillip.Fairchild,all out
      side their jursidiction ,i am searched in ames ,tx ,the truck,my T ather
      the truck is towed back to 2412 grand ave,liberty,my $6,000 taken
     in ames,by b.miller and Tairchild in another car.Lliyy bludl Vlia '
     reciepts given to me by the casino on april 1 B ,. 2012, valet ticket,$2,0 00
     a"d change iami U,diiU LIil breakfast recoFdTTli'B 'WF00iTUTHiu. ullii
     tamper with,chain of custody broken,my trial set off 19 months,they
     refused to give           me the     affidavit arrest warrants,because—they
                                                                             ChiTfS /DFV
V.
     GwIv?ScE°PROE(^sf!0l!T THE STATE BAR °F TEX-4S' ATT0R-^Y
                Yellow Pages                 CAAP
     _          Internet             _       Attorney
     —          °ther                _       Website



     0711
 cont    from    page5:
        stole so much legal money                at the stop in ames,tx april 19,2012,11am
i told jed Silverman,to go to the Boyd Racing,L.L.C . IN VINTON,LA7066B
TO    GET THE video       camera footage for          april 18,2 0-12 7pm,i valet     parked
the black chevy tahoe,i remained at the casino playing differnt games
winningS 2,000 and change,cashed out Sam on april 19,2012,then i went
ate,then checked the truck out of valet service,then came back to TEXAS.
 Oed Silverman,who where my attorney since 2011 in cr 29526,another
false    case,
     they gave case cr2985B on april 1 9 ,201 2 ..bail denied. april21,2012 per
jail staff, april23 ,2012 i tell cain,the police have not gave me the
warrants,he appoint- kir-kwood,matthew poston was an attorney at 253rd
that day,but 4/19/2012 Taylor in his yard.i tell kirk wood.i have an
attorney who is taking this case.i make bond in may. 2012,in June 2012,at
docket call,,now 75th court, arrested ,they issue '.case 29232 of 4/11/2011,
then nov 2012 they arrest for cr 29857 and 29859,no bond,take me to 75th
joe warren tell kirkwood,get aletter of representation in cr 29B57 and
29B59,he would give me            a bond.
     the conspiracy was to convict on fabricated                     charges ,denied a fair
trial,the state told each state witness to lie about the evidence,the
jury was stacked brent 3 .FOREMAN,DENIED BLACKS,THE record in cr 29B5B
changed .
         Because i am black,infurtherance of the conspiracy ,in violation
of 42 u.s.c.§§1 9B1-1 982,1 9859(2) (3) 1986,16 u.s.c§ 1 961-1 964,5th,9th ,
and 14 amendment u.s.const,                 in   violation of'TEXAS DISCIPLINARY' RULES-
OF PROFESSIONAL CONDUCT,RULES B.01 ,B.02,B.03,B.04£A)(1 )-(9)(12) ,B .05
The StateUBar of Texas,failed ,refuse to .investigate,cite the Texas'
attorneys and the prosecuting attorney's out of Liberty County,Texas
each:Logan Picke11#24056140 ,Joe Warren#007B51 B2,Matthew Pbston#24056157,
who is now a d.a.on april 19,2012, he was an attorney,he conspired with
Doe Warren., through the STATE OF TEX AS ,jUdiciary ,jUDGE CAIN AND 3UDGE
MOREFIELD        both    75th   and   253rd      district   court   of   Liberty,Texas,to   set

me up with false charges,to deprive of my legal money,and my liberty
see each cr 29526 of July              01,2011,cr 29858 of april 19,2012 due to
the    fabricated       affidavit     for   search    and   arrest warrant     dated,signed    at
B:30 pm on april 1B,2012,loften out of state at said times, Jed Silverman
was my attorney since 2011,the state of texas knew they would lose the
case issued July 01,2011              cr'2'9526 ,but the state of texas had been in a
ongoing conspiracy,since              i been release from TDC3-ID,APRIL 21,2006,BACK
from July 1991          in each 18 ,574 ,18 ,957 ,1 8,998,19,000,1iberty county.,and
each 57,365 and          5B,049,by concealment,took my- written              signatures,then

                                                 /Df-f-
placed my written                   signatures,copyed on                      each plea waviers                   in       all    my
convictions,so                since 1991 ,the state                     of texas,been                in    a ongoing             conspiracy
to    kill    me,before             i discovered                what    they    did       in 1991          at    both       district
courts       at    beaumont,tx             and       liberty,tx,
     so    when    i was       release          in    april       21,2006,with             in    3 month,liberty                   county

issued       a false          case    July       31,2007 joe warren has                         on    the       notice       of
extraneous offensed                    pursuant to 37 .07c .c .p . a_nd_ rule 404 .andrule 609
TEX.RULE          OF    EVIDENCE       FILED          OCTOBER          28,2013       AT    4:30PM LIBERTY                   CLERK,BUT          THE

date was 3ULY 31,201$ IN FALSE CASE 84122 INTERFERENCE WITH DUTIEE OF A                                                                              -j>^v
PUBLIC       SERVANT,THEN             HE    HAS       BOTH # 8,9 wrong cr29526                            was    issued          july01,
2011,not          april 11 ,2011 ,felon                    in possession             of    firearm          is    cr       29526,
     after    i make          bond    in may          2012 for          case    cr    29B5B,arrested                   april 19,2012,

softer i come back from out of state,at VINTON,LA .WHEN I GO BACK to
docket call for cr29526 in june2012,morefield have the V^U;bailiff
arrest me,they                give case          cr       29232,they claim they had                         since april 11,2011
delivery          of    controlled substance,that they used my half brother                                                       arthur
lee       Loften       to    make,they          held onto          that for          a year,and             was       planing          to    set
me    up    april 18,2012,but                   i left to          go    out of state,and was                         at    the    :
Boyd       Racing,L.L.C .Delta DownsBaeetrack&                                 Casino,2717                Highway          3063    VINTON,
LA 70668          SINCE 7pm april 18,2012 upto                               april 19,2012                after5       am.

      THE state             of texas       was       in    a criminal-civil                conspiracy with                   m y 6 differnt
attorneys,each                Jed    Silverman#24013511,Justin Surginer#24063329,Rick
0liver#2404B179,thejJ judge m.morefield appointed Alvin N.Saenz nov2013
to    sabotage          my    appealno.cr-09-13-00543-cr,see                               wr-40,256-18,John                      J.

Klevenhagen,CraigK .Ribbeck-see                                 cv-1205670,09-14-00435-cv ; Keaton                                 KIRKW00D.
     I had my          mother have          a company fax 5 of                   the       attorney             grievances,out
of    retaliation ,the               state       bar       spelled my. name               wrong       in    each#201406561 ,

201406563,201406559,201406562 ,out of                                    conspiracy             K.W.Morgan             and       R.URIBE,

DISCIPLINARY                COUNSEL    FOR       THE       STATE       BAR    DISMISSED,WITHIN                   25    DAY5,
      ifiled       3 more       attorney             grievances ,nov21 ,2014,within 18                                days,out          of
conspiracy,and-because                      i    am       black,K.W.MORGAN                AND    S.M.BECKAGE,THE                   STATE

Bar       of Texas          dismissed       each          #201407134,201407136,201407135.
      Infurtheranee of the conspiracy in                                     violation of 42u.s.c.1981-1982,
1985(2)(3) 1986,18 u.s.c.§ 1961-1964,to deprive me of my$                                                             27,000 paid
to Jed       SILVERMAN FOR each 29526 ,2985B,29232;the $4,000 paid to K.Kirkwood
for cr 29857 and 29859,for over $9,000 paid Mb r each bond in eachcr.
29526,29858,29232,29857 and                               29859,July 2011,april2012 bond refuse,per
jail staff incr 29858,but made                                  may2012,then          June       2012       for       cr29232,then
nov       2012 for each 29857 and 29859,for the                                  over$6,450 stolen april19,2012
                        a ricated affidavit for search and arrest warrant,and the
fabricated search and arrest warrant signed 4/18/2012 at B:30pm
                                                            2    of 7
 the   state   bar   K.W.Morgan    ,R.Uribe,S.M.Beckage does          not   demonstrate

Professional     misconduct.

  on april 18,2012,the liberty police,state they set up a controlbbuy/
purchase of cocaine at 2412 grand ave liberty,tx,that a informant,gave

loften mark bills,that loften gave the informant crack cocaine,that

the ci was followed to a predetermined location where the ci relinquished

custody of     white   powder,the suspected cocaine was           field tested and showed
a positive     response    for    cocaine, loften    attached   the   warrants   to   each

attorney    grievance     form.

  THE affidavit for search and arrest warrant,and the                   search and
arrest warrant,each dated april 18, 2012, signed at 8:30 pm by judgecain.
the warrants was concealed hid,from april 18,2012 iritil after may06,2014
three fabricated indictments re turned,each cr29B58 29857 and 29B59,Jed
SILVERMAN over 29B5 8;mr.kirkwood over 29B57 and 29859,both refused

to give loften the affidavit for search and arrest warrant,date april
1B,2012,signed at 8:30pm,for over 19 months,the trial was set off in
cr 29B5B,loften recieved the fabricated warrants on may06,2014,by,the
appeal    attorney,saenz,who        also, re fuse   to -issue' loften- the warrants

before he filed the motion for new trial motion in cr 2985B,heard on
February03 ,2014 ,loften convicted november21 ,2013 , loften told judge
cain april 23,2012,the police ,refuse to give me the affidavit.which
come to find out judge cain, issued april 18,2012 at 8:30pm, he appointed
kirkwood april23,2012,loften told kirkwood,i have an attorney,that will
be taking cr 29B58,but kirkwood refused to give me the affidavit on
april 23,2012,jed Silverman took over cr 29B5B in april and may 2012,
when loften stopped,seized,arrested april 19,2012,in ames,tx,over$ 6,000
taken in    ames,tx
   Loften ordered jed Silverman,to go to the BOYD RACING ,L .L .C . CSACASIN0,
IN VINTON,LA,GET THE video camera footage for april 1B,2012 at 7pm,
loften valet parked the black chevy tahoe,they 'gave me a ticket,but

loften won $2,000 and change at this casino starting in the 7pm hour on
april 18,2012 up to april 19,2012 5am cashing the ticket out in 5am,
when i got back to texas,the liberty police stole,the valet ticket,the
$2,000 and change receipt,and a breakfast reciept,when i told jed
Silverman ,kirkwood ,klevenhagen , c.ribbeck ,and saenz,had any attorney
investigated,BOYD RACING,L .L.C.IN VINTON,LA,THEY WOULD HAVE SAW,loften
was not in the STATE OF TEXAS ON APRIL 18,2012 AT B:30PM.THEREFORE, THE
LIBERTY    POLICE LIED,to    get probable      cause   april 18,2012 at       8:30pm

                                        3 of/
      when cain signed the fabricated affidavit for search and           arrest
warrant by liberty police fairchild,
Loften been in VINTON,LA70668 5INCE 7PM ON april 18,2012,the same black
Chevrolet tahoe listed in the fabricated affidavit by fairchild in
pargraph#6 was valet parked by employees of boyd racing ,L.L .C.IN VINTON,
LA,IT TAKES TWO HOURS TO DRIVE TO VINTON,LA,THE TAHOE LP#N29B939 WAS
valet parked in vinton,la in the 7pm hour,video camera footage prove that.
  BUT THEN the police claim, they used a informant ,s-ee pargraph#5 ,loften
was at the casino,inVinton,la 70 668 Delta Downs Racetrack & Casino,from
7pm intil after 5am      ,now april 19,2012,therefore,the ci,informant in
paragraph#5 is a fictitious person,but when you go to paragraph#4,the
informant is ARTHUR LEE LOFTEN,but loften was in VINTON,LA ON APRIL 18,
2012,SINCE 7PM,SO,THAT IS WHY THE STATE           OFTEXAS,officers,in conspiracy,
with my trial attorneys'-, set the trial off 19 month,the affidavit is
devoid of any information,told to the liberty police on any date,
  THE   STATE BAR, DENIED THE GRIEVANCES ,REFUSING '.TO GO GO GET THE         VIDEO
CAMERA FOOTAGE FOR APRIL 18-19,2012 AS conspiracy,with the district ans
appeals court at beaumont,tx,all my attorney's was ineffective for
failing to request dispatcher's communication logs from the 911 callers
joe warren claim was calling that i was selling            drugs at 2412 grand,they
knew that was      all lies,hearsay,i have a right to impeach and cross-examine
all witnesses,the warrants arrest warrants hid,loften denied all chain
of custody evidence for states evidence #38,#46,#47,46 taken inside
ames,tx,by two officer who lied and said,they did not search the truck
on cormier st, ames ,tx ,but 46 taken in ames,,tx,47 taken,after truck towed
back to 2412 grand ave,liberty,tx,chain of custody broken,who moved it
to take#47 picture,who drove the        truck from the    side of the    road,to
the drive way,evidence fabricated,tampered with.
                                 verifications

 I,James Eric" Loften,am the applicant in the          above grievance onK.W,

MORGAN,WHO IS IN A CONSPIRACY WITH EACH R.Uribe andS.M.Beckage,state
bar   attorney's     dismissed 8 differnt attorney grievances ,be cause i am
black and part of the        ongoing cons piracy,by the   STATE OF TEXAS,through
officers,attorneys,judges,prosecuting attorney's,who have depriveme
of my liberty,and over$ 37,000 dollars with fabricated cherges.in
violation of 42u.s.c.§§§ 19B1-1982 ,1985(2)(3) ,1986 ,through 1B u.s.c.§
1961-T964(RIC0),STATE BAR        REFUSE to cite the attorneys ,conceal what
they did ,violating mv^1 st, 4 th ,5 th ,6th ,9th ,1 4th u .s .cons t .the statebar
refuse to request video camera footage of april
                                           )ril /I,1 8^1  9,^2/01 2
                                                     B-,1 9^301     ,/fjrom CASI
                                                                  2,/f,rom  CASINO
AT:B0YD   Racing,L .L .C .

file/cc                              4 of4
 VI.    ATTORNEY-CLIENT PRIVILEGE WAIVER;                            ^ rr---:r>-,,-• "^ ••;•• x%}h PVff^rvA^

        1hereby expressly waive any attorney-client privilege asTOr1iie,attorney^-.the^
        this grievance, and authorize such attorney to reveal any. information.inA^
        relationship to the Office of Chief Disciplinary Counsel-oftheiState.Bar^rT^

        I understand that the Office of Chief Disciplinary Counsel maintains as.^
        processing oi unevances.

        Signature: 3AMES        ERIC   LOFTEN                       Date:. DEC 17,2014


        TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULp.BE MAlLED,T.O: .,;. ; -ryr.r...: -.-_.

                                the Office of Chief Disciplinary Counsel                   y v- otticl o~ :-
                                                 P.O. Box 13287
                                               Austin, Texas 78711
LOFTEN,        request     that    the   trial     record     in   cr   29B58 be      attached,
loften request the state bar request/the court of criminal appeals
request the        video camera footage from BOYD                    RACING', L .L .C .DELTA

DOWNS    RACETRACK